Citation Nr: 9935893	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-17 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
March 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

Service connection for bilateral pes planus is plausible.  


CONCLUSION OF LAW

The claim for service connection for bilateral pes planus is 
well grounded.  38 U.S.C.A § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the veteran's bilateral pes planus 
preexisted service.  Service medical records show that the 
veteran was seen for foot pain and that he was restricted 
from physical activity for several weeks.  Post service 
medical records include statements of a private doctor 
indicated that he had been treating the veteran for 
symptomatic flat foot and that such a disability was likely 
aggravated by service.  For these reasons, the Board finds 
that the veteran's claim for service connection for bilateral 
pes planus is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991); Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  For reasons set forth below, the Board is of the 
view that a Remand is required in this matter.  


ORDER

The claim for Entitlement to service connection for bilateral 
pes planus is well-grounded.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303 (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  

As noted supra, the veteran entered service with 
mild/moderate asymptomatic pes planus in September 1988.  In 
November 1989, the veteran was treated for pain in the right 
foot.  A certificate of release or discharge from service 
reflects that the veteran was separated from service because 
he could not meet the medical fitness standards.  No 
disability was recorded.  The veteran has indicated that he 
was reactivated to active service in 1991 in support of the 
conflict in Southwest Asia.  That period of active service 
has not been verified, and service medical records from that 
period of service, if any, have not been obtained.  

A service record dated in February 1991 reflects that a prior 
expedited medical discharge for pes planus was executed.  It 
was noted that the veteran spent the first 8 months of 
service (total service time) on profile.  No change was noted 
with respect to the existing disability prior to service 
condition.  

When examined by VA in April 1997, the veteran related 
experiencing pain from the plantar surface to the knees that 
increased with walking or running.  At the conclusion of a 
physical examination of the feet, the examiner entered a 
diagnosis of mild pes planus with chronic foot pain.  

Dr. David M. Kowal indicated in statements dated in April and 
November 1997 that he had been treating the veteran for 
symptomatic flat feet since November 1996.  After reviewing 
the veteran service medical records, Dr. Kowal opined that 
the veteran's service experience likely resulted in increased 
pain and a worsening of the condition.  

Based on the foregoing, the Board notes that it is not clear 
whether the increase in the disability was due to the natural 
progression of the disability.  Therefore, the Board is of 
the view that a VA examination as set forth below would be 
helpful in an equitable disposition of this matter.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The RO is to verify any later period 
of service and obtain additional service 
medical records, if any, for association 
with the claims folder.  Any records 
received should be added to the claims 
folder.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a podiatrist who has not previously 
examined the veteran to determine the 
etiology of his bilateral pes planus.  
The claims folder and a copy of this 
Remand should be available to the 
examiner for review prior to the 
examination.  The examiner is to indicate 
in his summary, whether the claims folder 
has been reviewed.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  After reviewing the 
pertinent medical records, the examiner 
should specifically offer an opinion as 
to the likelihood that the foot 
symptomatology noted during the veteran's 
period of military service represented an 
increase in severity of the preexisting 
condition beyond natural progression.  
Reasons and bases for all conclusions 
should be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and opinion, have 
been conducted and completed in full.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


